I agree in the result and with what is said by Mr. Justice Loring, with this addition. Of course, the law is the law, and the highway department has no authority "to override or modify the mandate of the statute in respect to fuses or flares." Without considering the foundation or lack of it for the testimony in question, I submit that if the fuses indicated by L. 1933, c. 252, proved impractical and that something better developed, evidence to that effect was material — especially so for the litigant who was using a more efficient device than that called for by the statute. The purpose of such evidence would be not to override any law, but simply to show that, the law notwithstanding, the proponent of the evidence is free from negligence. And I do not know of any source which should be able to furnish evidence better founded in experience than the highway department.
MR. CHIEF JUSTICE GALLAGHER took no part in the consideration or decision of this case. *Page 436